Citation Nr: 1615979	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-04 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (claimed as breathing problems). 

2  Entitlement to service connection for a venereal disease (claimed as bumps on the penis). 

3.  Entitlement to service connection for osteoarthritis of the left knee. 

4.  Entitlement to service connection for osteoarthritis of the right knee. 

5.  Entitlement to an increased rating for the lumbosacral strain, currently evaluated as 40 percent disabling. 

6.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, December 2008, and December 2009 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal was previously before the Board in September 2013, June 2015, and December 2015.  In connection with this claim, the Veteran requested an in-person hearing before a Veterans Law Judge, which was initially scheduled for September 2013.  In an August 2013 statement, the Veteran's representative asked that the hearing be postponed.  Another hearing was scheduled for August 6, 2014.  The Veteran's representative requested postponement of that hearing date also.  In accordance with the December 2015 remand, the Veteran was scheduled for a Board hearing on February 2, 2016. Stegall v. West, 11 Vet. App. 268 (1998).  In a January 2016 statement, the Veteran's representative indicated that the Veteran no longer desired a Board hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2015).

In January 2016, the Veteran's attorney requested 60 days from the date of the hearing to submit additional evidence.  The Veteran and his representative submitted additional evidence in March 2016.  Further, inasmuch as the 60-day period of time requested has elapsed prior to the Board rendering its decision, the 60-day extension has been functionally granted to the Veteran.  The Veteran's representative specifically stated in the March 2016 correspondence that no additional evidence or argument would be submitted in support of the Veteran's claim for a venereal disease.  The Board is also remanding the other claims.  As such, the Veteran will have another opportunity to submit any additional evidence upon remand.

As further discussed below, the Board finds that the evidence raises a claim for a TDIU, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

The issues of entitlement to service connection for chronic obstructive pulmonary disease, osteoarthritis of the left knee, and osteoarthritis of the right knee; an increased rating for the lumbosacral strain, currently evaluated as 40 percent disabling; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current venereal disease, to include skin disorder on his penis. 


CONCLUSION OF LAW

The criteria for service connection for venereal disease (claimed as bumps on penis) have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Regarding the claim for service connection for venereal disease, VA has met its duty to notify and assist the Veteran in this case.  In an April 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The notice letter provided the Veteran with notice of the type of evidence necessary to establish a disability evaluation and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment and examination reports, and lay statements.  The Veteran was afforded a VA examination addressing his contentions regarding venereal disease and skin disorder of the penis in October 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that October 2009 VA examinations of record are adequate and addressed the Veteran's contentions.  

Pursuant to the December 2015 remand, the Veteran was scheduled for a Board hearing on February 2, 2016.  However, the hearing request was subsequently withdrawn.  Therefore, there has been compliance with the Board's prior remand directives regarding the claim being decided herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated that there is any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

The Veteran contends that he has a venereal disease that was incurred in service.  See January 2009 statement.  Specifically, he claims that he contracted a venereal disease while stationed in Korea and that the condition still persists.  For the reasons set forth below, in this case, service connection is not warranted for a venereal disease, to include any skin disorder of the penis.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, without a current diagnosis, there may be no service connection for the claimed conditions.  When determining whether there is a current disability, pain alone is not sufficient.  Sanchez-Benitez v. Principi, 13 Vet. App. at 285.  

The Veteran has repeatedly stated that he has a venereal disease which was incurred during active duty service.  While the Veteran is competent to report lay-observable symptoms such as a rash, the Veteran is not competent to diagnose himself with a venereal disease as such a determination requires medical training and expertise.  Jandreau, 492 F.3d 1372.  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

The Veteran was afforded a VA examination in October 2009.  At that time, he complained of rashes on his anterior and posterior chest as well as having a lesion on his penis which comes and goes.  He also reported that the skin become weepy.  Upon examination, there were no lesions or scars seen on chest or penis.  The examiner noted that past records showed treatment for pustules on the Veteran's penis, however no findings were noted on the separation report of examination.  The examiner determined that there is no skin diagnosis.  

While the examiner acknowledged the Veteran's complaints of intermittent symptoms, he noted that there had been no skin disease treatment in the past 12 months and determined there was no current disability.  To the extent that the Veteran complains of any rash involving his penis, a symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  

Current private and VA treatment reports of record dated through 2014 reflect that there have been no diagnosed venereal diseases or observed rashes or bruising to his penis.  While, during the course of this appeal, he had skin tags removed from his groin, no penile skin deformity or venereal disease has been shown.  See June 2011 VA treatment report.  According to the March 2016 statement, the Veteran's representative stated that no additional evidence or argument will be submitted in support of the claim for a venereal disease.  

The record does not show that the Veteran has been diagnosed with any current venereal disease or skin disorder of the penis.  While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has been diagnosed with a current venereal disease, to include bumps, rashes, or other skin disorder of the penis, at any time since he filed his current claims.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

As the medical evidence of record is silent for any current diagnoses concerning the Veteran's penis, to include venereal disease or skin disorder, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for the Veteran's claimed venereal disease, to include bumps on penis, is not warranted.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.   





ORDER

Entitlement to service connection for a venereal disease (claimed as bumps on the penis) is denied.


REMAND

Osteoarthritis of the knees

Service treatment records reflect complaints of right knee and left knee pain, but are otherwise negative for diagnoses of any knee disability.  See September 1966 and March 1967 service treatment reports.

According to post-service medical records, the Veteran currently has diagnosis of osteoarthritis of both knees.  The Veteran underwent a VA examination in April 2008 in order to obtain an opinion regarding the etiology of the Veteran's current knee disabilities.  The examiner opined that the Veteran's current knee disabilities were less likely than not caused by or a result of his in-service complaints of knee pain because there was no specific knee injury, evaluation, or treatment identified for a knee condition in service.  The examiner appears to have based his opinion solely on the absence of a diagnosed knee disability in service treatment records.  The mere lack of documentation in the service records, in itself, is not a sufficient basis for a rationale.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The examiner noted a complaints of knee pain in service, but did not discuss a potential relationship between that pain and a current knee disability other than to say that there was no disability documented, and thus, it is inadequate to address the questions posed on appeal.

The Veteran has asserted that his knees started giving him problems in service and never resolved.  See March 2016 statement.  The Veteran is competent to testify that he had knee pain during service and that he has experienced longstanding knee pain. Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  There is insufficient competent medical evidence for VA to make a decision on his claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA examination of the Veteran's knees should be scheduled in order to obtain an opinion regarding the nature and etiology of the Veteran's currently diagnosed knee disabilities. 

Chronic obstructive pulmonary disease (COPD) (also claimed as breathing problems)

Service treatment records reflect various complaints of difficulty breathing.  According to a January 1967 service treatment record, physical examination revealed occasional wheezes in his chest.  In June 1967, it was noted that he had trouble breathing after smoking.  A March 1968 service treatment also reflects that the Veteran had some shortness of breath.  At that time, his blood pressure was 160/90 and the impression noted was allergic reaction to penicillin.  

The Veteran was afforded a VA examination.  The VA examiner opined that the Veteran's current shortness of breath is not specific for COPD and upper respiratory infection is not a sign of COPD.  He also stated that the Veteran has no other symptoms of COPD and that his claimed COPD is not confirmed per review of his medical records.  His shortness of breath, the examiner noted, can be from angina due to hypertension and diastolic dysfunction, however he stated that the Veteran did not have hypertension while he was in service.  Although there is no diagnosis of hypertension noted during service, there is an elevated blood pressure reading of 160/90 at the time the Veteran complained of shortness of breath.  

Additional current treatment records do not show a diagnosis of COPD, however, VA treatment records reflect that the Veteran has exertional dyspnea which is probably multifactorial.  See September 2010 VA treatment record.  It was further indicated that a CT of the chest would be order to check for interstitial lung involvement.  It is unclear whether any CT of the chest was completed because there is no record of such associated with the file.  

The Veteran has additionally alleged that his respiratory condition began in service after completing a gas chamber event.  In light of the missing study requested to determine etiology of the Veteran's diagnosed exertional dyspnea and the Veteran's recent assertions, remand is warranted to obtain any completed CT of the chest and additional examination and opinion regarding nature and etiology of any currently diagnosed respiratory disorder.

Lumbosacral strain

The record supports that the Veteran's service-connected lumbosacral strain may have worsened since his last VA examination; as such, a new VA examination is warranted.  Specifically, in March 2016, the Veteran stated his back disability causes great pain and severely limits normal daily activities.  He also complained that he has further decreased range of motion and more frequent flare-ups, which he further reported occur weekly and require bed rest.  

When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected lumbosacral strain.

TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In a RO rating decision dated in April 2010 the Veteran was denied entitlement to a TDIU.  The Veteran did not appeal this decision.  However, in March 2016, the Veteran's representative indicated that the Veteran was seeking a TDIU.  Taking Rice into consideration, the Board is construing these statements are a new claim for a TDIU.  Therefore, the issue of entitlement to TDIU has once again been raised during the course of the appeal.  As any decision with respect to the claims for service connection and an increased rating may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims on appeal; as such, adjudication of the TDIU claim is deferred.  On remand, the Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

VA treatment records

Records also reflect that the Veteran receives ongoing treatment through Miami VA Healthcare Systems.  While the Veteran's claim is in remand status, the AOJ must obtain all outstanding VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a VCAA notice letter to the Veteran concerning a claim for a TDIU.  Additionally, send him a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion. 

2.  Associate with the record all updated VA treatment records, to include any completed chest CT, from the Miami VA Healthcare Systems, to include all associated outpatient clinics, pertaining to treatment of the Veteran, including that provided after January 2014.

3.  Then, schedule the Veteran for a VA orthopedic examination in order to assist in determining the nature and etiology of his claimed bilateral knee disabilities.  The entire record must be made available to and reviewed by the examiner.  The examination report should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner must answer the following questions:

(a) Is it at least as likely as that any currently diagnosed knee disabilities had onset in service or is related to any in-service disease, event, or injury? 

(b) Is it at least as likely as not that any currently diagnosed arthritis had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service?

The examiner must consider the Veteran's credible history of the onset of knee pain in service and comment on the Veteran's documented in-service notations of right and left knee pain.  The examiner must also consider the post-service medical evidence of record which demonstrates the Veteran's knee diagnoses. 

All opinions must be supported by a thorough rationale. 

4.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any current respiratory/lung disorder.  The entire record must be made available to and reviewed by the examiner.  The examination report should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran has any current respiratory/lung disorder to include COPD.  For any respiratory/lung disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include any symptoms shown in service and exposure to a gas chamber. 

All opinions must be supported by a thorough rationale. 

5.  Schedule the Veteran for an appropriate VA examination to determine the extent of his service-connected lumbar spine disability.  The entire record must be made available to and reviewed by the examiner.  The examination report should specifically state that such a review was conducted.  

The examiner should elicit from the Veteran a detailed medical history regarding his disability.  All indicated studies, including range-of-motion studies should be performed.  The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected lumbar spine disability, to include all orthopedic and neurological manifestations. 

The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  The examiner should assess the functional impairments (if any) due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion lost (beyond what is shown clinically). 

All opinions must be supported by a thorough rationale. 

6.  Then readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


